DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     ELIZABETH SELDEN SAVITT,
                             Appellant,

                                     v.

STATE OF FLORIDA, DEPARTMENT OF ELDER AFFAIRS, OFFICE OF
           PROFESSIONAL AND PUBLIC GUARDIANS
                        Appellee.

                               No. 4D19-1121

                           [February 6, 2020]

  Appeal from the State of Florida, Department of Elder Affairs; DOAH
Case No. 18-0811; OPPG Case No. 2016-0003.

   Nancy E. Wright, Gainesville, for appellant.

   Ashley Moody, Attorney General, and Bilal Ahmed Faruqui, Senior
Assistant Attorney General, Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.